Case: 20-20282     Document: 00515809581         Page: 1     Date Filed: 04/06/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            April 6, 2021
                                  No. 20-20282
                               Conference Calendar                        Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Alberto Camacho Rodriguez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:19-CR-16-1


   Before Jones, Clement, and Haynes, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Juan Alberto
   Camacho Rodriguez has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Camacho Rodriguez has filed a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20282         Document: 00515809581               Page: 2       Date Filed: 04/06/2021




                                           No. 20-20282


   response.1 We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Camacho Rodriguez’s response. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the appeal is DISMISSED. See 5th Cir. R. 42.2.




           1
              The response primarily alleges that the district court failed to give him credit for
   his time served in state prison. However, as counsel explained in the Anders brief, such
   credit is not required when the time served was credited to a different sentence. 18 U.S.C.
   § 3585(b).




                                                 2